Citation Nr: 0201932	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  95-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating action of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for asthma.  


FINDING OF FACT

Asthma was first demonstrated many years after service, and 
no competent evidence has been submitted showing that the 
condition is related to service. 


CONCLUSION OF LAW

Asthma was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served honorably in the United States Army from 
September 1950 to June 1952.  His primary job was as a medic.  
There are no service medical records associated with the 
veteran's claims folder but for a June 1952 separation 
examination.  At that separation examination the lungs and 
chest were normal, as was a chest x-ray study.  There were no 
complaints of a medical nature and no history of any in-
service hospitalization. 

The veteran claimed entitlement to service connection for 
asthma in May 1992.  He indicated that he received medical 
treatment for his asthma condition from Dr. Hamilton since 
1989.  

In an April 1993 statement, Ross Hamilton, M.D., indicated 
that he had treated the appellant since 1989 for, in 
pertinent part, asthma and chronic obstructive pulmonary 
disease.  When his symptoms were active, the veteran 
reportedly was severely incapacitated.  The veteran was under 
active treatment and was seen approximately every four to six 
weeks.  

The veteran was afforded a VA examination in November 1993.  
He reported that he suffered from asthma in service and that 
he had received postservice treatment.  He was not using any 
prescribed asthma medication at the time of this examination.  
Upon examination, there was no cough or shortness of breath.  
The veteran did report heavy breathing during exertion and 
sometimes during sleep.  On examination, breath sounds were 
equal and there were no rhonchi, rales or dullness.  The 
veteran was diagnosed with a history of asthma while in 
service and after service for a few years.  

In a March 1994 letter, Dr. Hamilton reported that he had 
treated the veteran for asthma and chronic bronchitis since 
1979.  At the time of the initial visit, the veteran 
reportedly indicated that his symptoms began in service and 
summarized treatment for his condition over the subsequent 29 
years.  Dr. Hamilton opined that it would be unfair of VA to 
require the veteran to obtain prior treatment records that 
likely no longer existed.  Dr. Hamilton did not provide an 
opinion of the etiology of the veteran's asthma condition, 
nor did he provide any medical records despite previously 
being asked to provide the same by VA.  

The veteran was afforded a hearing in March 1995, wherein he 
reported that he did not have any breathing problems, asthma 
or bronchitis prior to entering service.  He recalled first 
being treated for asthma in September or November 1951, at 
the 97th General Hospital in Frankfurt Germany.  He indicated 
that he was treated by Dr. Howes.  He reportedly had six to 
seven asthma attacks in-service, and had to be hospitalized 
twice overnight.  

Subsequent to service, he indicated that he saw Dr. Holloman 
from 1953 to 1956, Dr. Logan from 1956 to 1979 and Dr. 
Hamilton from 1979 to the present day for treatment of his 
asthma condition.  The veteran's witness testified that he 
knew the appellant prior to entering into military and later 
himself served in the Army.  The witness, however, stated 
that he served in Korea while the veteran served in Germany.  
Still, the witness indicated he and the veteran participated 
in high school sports together, and that he was unaware of 
any problems with the appellant's breathing prior to military 
service.  While serving in Korea, the witness recalled 
receiving correspondence in which the veteran said he had 
asthma.  The witness further indicated that over the years he 
had witnessed the veteran having shortness of breath, 
wheezing and coughing.  

Finally, in March 1995 a friend of the appellant submitted a 
letter.  The writer indicated that he had known the veteran 
all of his life and, after he returned from the service in 
1953, the appellant related that he had an asthma problem.  
The friend related that the veteran was treated for asthma at 
least for the next three years.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, the RO 
attempted to develop the record and obtain all pertinent 
post-service treatment records.  In 1994, the RO advised the 
veteran that additional evidence was necessary to 
substantiate his claim. 

The veteran was afforded a RO hearing in March 1995.  The 
veteran identified no other records.  In the rating decision 
on appeal, statement of the case and supplemental statement 
of the case sent to the veteran, he was advised of the laws 
and regulations applicable to his claim as well as the basis 
for the denial of his claim. Additionally, in June 2001, the 
veteran was advised of the changes in the law as a result of 
the passage of the VCAA.  The veteran has not identified any 
additional medical evidence that VA has not attempted to 
secure which would support his claim, and he has denied 
receiving VA treatment during the pertinent period in 
question here.

The record itself reflects that numerous attempts were made 
to obtain the veteran's service medical records.  
Unfortunately, the records may have been destroyed in a fire 
at the National Personnel Records Center (NPRC) in 1973, and 
thus they are not retrievable.  Additionally, the NPRC 
indicated that a search of the 1279th Engineer (C) Battalion, 
for the period from September 1, 1951 through January 31, 
1952, produced negative results.  No entries were located 
pertaining to the veteran being sick or hospitalized.  

In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As 
noted, the RO advised the veteran that additional records 
would be necessary to substantiate his claim.  The veteran 
identified no further treatment records.  The Board finds 
that further attempts to locate the veteran's service medical 
records would be futile.  Accordingly, the Board finds that 
the duty to assist and notify the veteran has been satisfied.  
See generally, 38 U.S.C.A. § 5103A..

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  See 38 C.F.R. § 3.303; Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the veteran currently suffers from 
asthma.  Even though the VA examination indicated a diagnosis 
of asthma by history, the Board finds probative statements 
from his treating physician which indicate that the veteran 
currently suffers from asthma.  The Board does not find, 
however, that there is competent evidence showing that the 
veteran's current asthma condition is related to service.  
The treating physician's records note a history, as provided 
by the veteran, of asthma since service.  This history, 
however, was merely a transcription of what the veteran 
himself reported.  The Board notes that the United States 
Court of Appeals for Veterans Claims has held that, an 
opinion based upon history provided, without more is not 
sufficient to satisfy the medical nexus requirement. LeShore 
v. Brown, 8 Vet. App. 406 (1995).  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence..."  Id. at 409.  
Furthermore, while postservice records include a history of 
asthma in service, no opinion was offered by the treating 
physician as to whether any current diagnosis of asthma was 
incurred during military service.  

The veteran indicates that he received treatment for asthma 
immediately after service until present.  However, records of 
any such treatment have not been associated with the claims 
folder.  The first credible medical evidence noting the 
treatment for asthma comes from Dr. Hamilton, who indicated 
that he first treated the veteran in 1979, some 27 years 
after service.  No records from 1979 are of record, and thus 
the history reported by the veteran at that time is not 
available for the Board's review.

Finally, the Board finds highly probative the 1952 separation 
examination which was created contemporaneously with the 
appellant's active duty service.  That examination noted that 
the chest and lungs were clinically normal.  Moreover, chest 
x-ray examination was negative for any pertinent pathology.  
The veteran did not reveal any current complaints pertaining 
to asthma, and the examiner noted no in-service 
hospitalizations.  Such competent evidence directly 
contradicts the appellant's lay assertion that he was twice 
hospitalized.  The separation examination, and the history 
recorded at that time is more credible than statements 
currently proffered in the hope of financial gain.

Accordingly, the Board finds that service connection for 
asthma must be denied.  

In reaching this determination, the Board acknowledges the 
veteran's own belief that asthma was incurred in service.  
The Board further acknowledges the statements made by his 
witness at the RO hearing and in the letter from the 
veteran's friend, both in March 1995.  However, while they 
are competent to describe observed symptomatology and the 
continuity of any visible symptomatology, medical evidence is 
required to determine the onset or etiology of any current 
disability.  Thus, as lay persons, they are not competent to 
offer any opinion as to the onset or etiology of asthma.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
Board notes that the witness's opinion was not based upon 
personal observations of the veteran in service but rather 
upon a history reported to him.  Indeed, the witness was 
stationed in Korea while the veteran was in Germany.  Thus, 
the probative value of the witness's testimony is de minimus. 

Finally, the Board has considered the "benefit of the doubt" 
doctrine, however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1Vet. App. 49 (1990).


ORDER

Service connection for asthma is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

